

Exhibit 10.02




Hopmeadow Holdings, LP Phantom Unit Incentive Plan Administrative Rules
I.
Eligibility for Participation



A.
Initial Eligibility

All Hartford Fire employees who became Talcott Resolution Life Insurance Company
(“the Company”) employees on June 1, 2018, as a result of the sale of Hartford
Life, Inc. to Hopmeadow Acquisition, Inc. are Participants in the Hopmeadow
Holdings, LP Phantom Unit Incentive Plan (“the Plan”). Individuals who become
non-Executive Company employees after June 1, 2018, may become Participants in
the Plan at the discretion of the Company’s President and Chief Human Resources
Officer. Individuals who become Executive Company employees after June 1, 2018,
may become Participants in the Plan at the discretion of the Company’s President
and the Compensation Committee of the Board of Directors of Hopmeadow Holdings,
GP LLC (“the Committee”). Contractors and other vendors are not eligible to
participate in the Plan.
For the purposes of this Plan, an Executive of the Company shall mean a member
of the Company’s Executive Leadership Team.


B.
Continued Eligibility



All employees who become Participants in the Plan shall remain Participants for
as long as they remain employed by the Company and the Plan remains in effect.
Subject to the exceptions set forth below in Sections I(B)(1) and I(B)(2) below,
any rights that an employee may have to benefits under the Plan will terminate
on the date their employment with the Company terminates.


1.Termination of Employment Due to Death


If a Participant’s employment with the Company terminates due to the
Participant’s death and the Participant has designated one or more beneficiaries
with the Company, for one (1) year after the death of the Participant the
designated beneficiary(ies) shall be entitled to receive benefits under the Plan
to the same extent as the Participant would have been eligible to receive such
benefits if he/she was still alive and actively employed by the Company. Solely
for the purposes of Section III(A) below, the deceased Participant’s Phantom
Units will be treated as outstanding for one year after the death of the
Participant.


2.Termination of Employment Due to Disability


If a Participant’s employment with the Company terminates due to the
Participant’s Disability, the Participant shall remain a Participant for one (1)
year after the termination of his/her employment and shall be entitled to
receive




1



--------------------------------------------------------------------------------



Exhibit 10.02




benefits under the Plan to the same extent as he/she would have been eligible to
receive such benefits if he/she was still actively employed by the Company.
Solely for purposes of Section III(A) below, the disabled Participant’s Phantom
Units will be treated as outstanding for one year after the termination of
employment.


a.
Definition of Termination as a Result of Disability



For the purposes of the Plan, a termination as a result of disability shall be
defined as a termination of employment due to the exhaustion of job protection
under applicable law or Talcott Resolution policies while the Participant is out
of work due to a Total Disability as defined by Talcott Resolution’s Short Term
Disability Plan.


II.
Form of Award



A.
Each Participant shall be awarded Phantom Units under the Plan. The number of
Phantom Units awarded to any individual non-Executive Participant shall be
determined by the Company’s President and Chief Human Resources Officer at their
discretion. The number of Phantom Units awarded to any individual Executive
Participant shall be determined by the Company’s President and the Committee at
their discretion.

 
1.
Phantom Units awarded under the Plan are not equity interests in the Partnership
or Company. Rather, they are notional awards and do not entitle a Participant to
any actual equity rights in the Partnership or Company.



2.
Phantom Units awarded under the Plan entitle Participants to receive cash
payments as distributions are made from the Partnership or in the event the
Company is sold.



B.
After the initial award of Phantom Units to a Participant, the Company’s
President and Chief Human Resources Officer may award additional Phantom Units
to a non-Executive Participant and the Company’s President and the Committee may
award additional Phantom Units to an Executive Participant at their discretion.



C.
Phantom Units do not expire, do not need to be renewed and are not diminished in
number by a cash distribution while the Participant remains an employee of
Talcott Resolution or falls under one of the continued employment exceptions set
forth in Section I(B) above.



















2



--------------------------------------------------------------------------------



Exhibit 10.02




III.
Cash Distributions Under the Plan



A.
The aggregate amount the Plan will distribute under Section III(B) below when
distributions are made from the Partnership or the Company is sold will be
determined by the Company’s President and Chief Human Resources Officer based on
the total amount of the distribution or sale proceeds, the employee pool of
Phantom Units, the number of outstanding Phantom Units held by directors of the
Company, and the outstanding equity interests of the Partnership at the time of
a payment.



1.
For the purposes of the Plan, a Company Sale means the sale, lease or transfer
to a third party, in one or a series of related transactions, of:

a.
all or substantially all of the consolidated assets of Hopmeadow Holdings II, LP
and its Subsidiaries; or

b.
seventy-five (75%) percent or more in percentage interest of the equity

interests of Hopmeadow Holdings II, LP, Hopmeadow Holdings, LP, Hopmeadow
Acquisition, Inc. or Talcott Resolution Life, Inc.


For the purposes of this Plan, a Company Sale does not include a Qualified
Public Offering.


B.
The amount of the cash payment that a Participant will receive when
distributions are made from the Partnership or the Company is sold will be
determined by the Company’s President and Chief Human Resources Officer based on
the total amount of the distribution or sale proceeds, the amount of Phantom
Units held by the Participant, the number of outstanding Phantom Units held by
the employees (including any treated as outstanding under Sections 1(B)(1) or
1(B)(2) above) and directors of the Company, and the outstanding equity
interests of the Partnership at the time of a payment. Any amounts funded under
Section III(A) above and not distributed under the first sentence of this
Section III(B), will be distributed to Participants as the Company’s President
and Chief Human Resources Officer determines in their discretion. The Company’s
President and Chief Human Resources Officer's determination shall be final and
conclusive.



C.
Other than as set forth in Section I(B) above, to be eligible to receive a cash
distribution under the Plan, a Participant must be employed by the Company on
the date the distribution from the Partnership is recorded in the Company’s
financial records or a sale of the Company closes, as applicable.



D.
Cash Distributions to Participants under the Plan shall be made within 60 days
of when a distribution from the Partnership is recorded in the Company’s
financial records or a sale of the Company closes, as applicable.

E.
Cash Distributions to Participants under the Plan are subject to applicable tax
withholding.









3



--------------------------------------------------------------------------------



Exhibit 10.02




IV.
Suspension and Claw-back of Cash Payments



A.
At their discretion, the Committee with respect to an Executive of the Company
and the Company’s President and Chief Human Resources Officer with respect to a
non-Executive of the Company, may under the following circumstances suspend or
terminate a Participant’s eligibility to receive payment of a cash distribution:



1.
If, at the time a cash payment to a Participant otherwise would be made, the
Participant is under investigation for misconduct deemed by management to be a
serious violation of the Company’s policies or its Code of Ethics and Business
Conduct or is under investigation for the commission of a felony, or has been
charged with or indicted for a felony, the Participant’s eligibility to receive
a cash payment under the Plan may be suspended until the investigation(s) are
completed and/or the charge(s) against the Participant is resolved. Based on the
results of such an investigation or the resolution of a felony charge or
indictment, the Participant’s Phantom Unit award may be revoked and the
Participant’s eligibility to receive the cash payment terminated and the
Participant shall have no further rights to any cash payments under the Plan.



B.
At their discretion, the Committee with respect to an Executive of the Company
and the Company’s President and Chief Human Resources Officer with respect to a
non-Executive of the Company, may under the following circumstances require a
Participant to repay to the Company any cash payments received under the Plan:



1.
If the Participant’s employment with the Company is terminated for misconduct
deemed by management to be a serious violation of the Company’s policies or its
Code of Ethics and Business Conduct or the Participant is found or pleads guilty
or nolo contendere to a felony or any reduced charges through a plea agreement,
or enters any plea under the Alford doctrine or its equivalent, Participant may
be required to repay the Company for any cash payments received under the Plan
after the date the misconduct or the criminal act(s) was committed.



V.
Administrator of the Plan



A.
Unless otherwise determined by the Committee, the President and Head of Human
Resources shall administer the Plan. The President and Head of Human Resources
has the authority to delegate some or all of their obligations and
responsibilities under the Plan.





VI.
Employee at Will Status



A.
Participation in the Plan does not constitute an employment contract, nor is it
a guarantee of employment for any fixed period of time. Employment with the
Company is at-will, which means that both the employee and the Company are free
to terminate the



4



--------------------------------------------------------------------------------



Exhibit 10.02




employment relationship at any time for any lawful reason, with or without
advance notice.


VII.
No Impact On Benefits



A.
Except as specifically stated under any employee benefit plan, policy or
program, no amount payable in respect of any Phantom Unit or otherwise under the
Plan shall be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy or program.



VIII.
Relationship of Administrative Rules and the Plan



A.
The operation of the Plan shall at all times be governed by the terms of the
Plan and in the event of a conflict between the terms of the Plan and these
Administrative Rules, the terms of the Plan shall control.





5

